Case: 22-50067     Document: 00516526450         Page: 1     Date Filed: 10/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50067
                                Summary Calendar                            FILED
                                                                     October 28, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Daniel Arguelles,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:15-CR-239-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Daniel Arguelles, federal prisoner # 59822-380, proceeding pro se,
   appeals the denial of his motion to reinstate the order denying his motion
   under 18 U.S.C. § 3582(c)(1)(A)(i) for a modification of his sentence.
   Arguelles argues that the district court’s denial of his motion for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50067      Document: 00516526450           Page: 2    Date Filed: 10/28/2022




                                     No. 22-50067


   reinstatement was an abuse of discretion. He asserts that he wanted to appeal
   the denial of his § 3582(c)(1)(A)(i) motion, but he contends that, due to the
   mishandling of his mail, his receipt of notice of the denial of the
   § 3582(c)(1)(A)(i) motion was delayed. He concedes that the time to move
   for an extension of time to file a notice of appeal under Federal Rule of
   Appellate Procedure 4(b)(4) had expired before he moved for reinstatement.
   Arguelles argues that the district court misconstrued his motion for
   reinstatement as a motion for an extension of time to file a notice of appeal
   under Rule 4(b)(4). He contends that the district court should reenter the
   order denying his § 3582(c)(1)(A)(i) motion, thereby restarting the time to
   file a notice of appeal and preserving his right of access to the courts.
          The time limits imposed by Rule 4(b) are not jurisdictional, but they
   are mandatory claim-processing rules. United States v. Pesina-Rodriguez, 825
   F.3d 787, 788 (5th Cir. 2016). “[T]he district court does not err . . . if it
   enforces an inflexible claim processing rule, and we may not reverse its
   decision to do so.” United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir.
   2006). Here, the district court did not err in denying the motion for
   reinstatement, thereby enforcing the time limits in Rule 4(b). See id.
          The judgment of the district court is AFFIRMED.




                                          2